JUDGMENT

                                Court of Appeals
                           First District of Texas
                                NO. 01-15-00403-CV

                 DAVID MUSICK & KAYLA MUSICK, Appellants

                                          V.
           FEDERAL NATIONAL MORTGAGE ASSOCIATION, Appellee

          Appeal from the County Civil Court at Law No. 2 of Harris County
                               (Tr. Ct. No. 1048329)

      After due consideration, the Court grants the motion to dismiss this appeal filed
by the appellants, David Musick and Kayla Musick. It is therefore CONSIDERED,
ADJUDGED, and ORDERED that the appeal be dismissed.

       It is further ORDERED that appellants pay all costs incurred by reason of this
appeal.

      It is further ORDERED that this decision be certified below for observance.

      Judgment rendered August 18, 2015.

      Judgment rendered by panel consisting of Chief Justices Radack and Justices
Bland and Huddle.